UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2091



LINVAL A. BLAIR,

                                              Plaintiff - Appellant,

          versus


COLONNAS SHIPYARD, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. William T. Prince, Magistrate Judge.
(CA-98-1360-2)


Submitted:   November 16, 1999            Decided:   January 4, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linval A. Blair, Appellant Pro Se.   Thomas Michael Lucas, Ruth
Litvin, MCGUIRE, WOODS, BATTLE & BOOTHE, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linval A. Blair appeals the district court’s order granting

summary judgment to his former employer and dismissing his em-

ployment discrimination complaint. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm substantially on the reasoning of the district

court.     See Blair v. Colonnas Shipyard, Inc., No. CA-98-1360-2

(E.D. Va. July 7, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2